— Judgment unanimously affirmed. We find no merit in any of the assignments of error raised by the appellant. We discuss only one point. Assuming that there was a variance between the pleadings and the proof as to the amount of the bribe involved in the 8th count of the indictment, such variance would not seem material. The amount of the money paid was not an essential element of the crime. There is no indication that the defendants were misled with respect to preparation of their defense and they ran no risk of double jeopardy with respect to any such bribe. Present •— Peck, P. J., Glennon, Dore, Callahan and Breitel, JJ.